Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/09/2020 and 02/10/2021 have been placed in record and considered by the examiner.

Status of the Claims
This office action considers claims 1- 27 are pending are pending for prosecution.

Allowable Subject Matter
Claims 1- 27 are pending are allowed.

The following is an examiner’s statement of reasons for allowance:


Applicant’s independent claim 1 recites, inter alia, a method for mapping end-user bearers to multiple backhaul bearers in an adaptation layer of a node, wherein the node is a donor base station or a relay node connected to the donor base station, directly or through one or more additional relay nodes, with corresponding structure described in Fig. 25, Fig. 27, Paragraphs [0196-0209], the method comprising a particular combination of elements, specifically “…such that at least one backhaul bearer, of the multiple backhaul bearers over a given hop, for transport between the donor base station and the relay node over the given hop, is mapped to end-user bearers with different QoS classes and different distances to destination relay nodes.”, which is neither taught nor suggested by any prior art individually or in any other combination. Accordingly, the applicant claim 1 is allowed for the above reasons and Applicants remarks filed 02/10/2021.

Dependent claims 2-14, 16-21 and 23-27 being dependent on independent claims 1, 15 and 22, are also allowed for the same reason as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hampel et al. (US20190289492), describing  QOS support in wireless backhaul networks using cellular radio-access technologies
Mehta et al. (US10341898), describing  end-to-end prioritization for mobile base station
Hampel et al. (US20190044754), describing  techniques and apparatuses for forwarding in multi-hop wireless networks via multi-layer tunneling and centralized control
Zhu et al. (US20200007223), describing  advanced radio resource management in next-gen multi-hop relaying cellular network
Hwang et al. (US20180124633), describing  method and apparatus for controlling relay traffic in wireless communication system supporting D2D communication
Schwartz et al. (US20130336199), describing  various traffic management methods for dynamic multi-hop backhauling cellular network and systems useful in conjunction therewith
Jung et al. (US20170245171), describing  method and apparatus for buffer status report in mobile communication system
Chiang et al. (US20150063122), describing  smart mobility management entity for ue attached relay node
Teyeb et al. (US20130039185), describing  optimized signaling in relay-enhanced access networks
Yang, Yunsong (US20120300648), describing  system and method for monitoring dropped packets
Racz et al. (US20120294226), describing  distributed relay for multi-hop communication network
Chen et al. (US20170171837), describing  a resource allocation method, apparatus, system and computer storage medium
Gerkis, Anthony (US10045356), describing  apparatus, system and method for the transmission of data with different QOS attributes


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/UN C CHO/Supervisory Patent Examiner, Art Unit 2413